The following communication was received on June 7, 1934:
"To the Honorable Justices of the Supreme Court of the State of New Hampshire:
At the direction of the House of Representatives, of said state, I submit herewith copy of an Act introduced into said Senate relating to special grants to the City of Berlin, and I have been instructed to respectfully ask that your Honorable Court submit its opinion as to whether any provision of said proposed Act violates the constitution of our State, or whether it is invalid in any way.
Respectfully,
                                     LOUIS P. ELKINS Speaker, House of Representatives.
June 4, 1934."
The final section of the enclosed act reads: "8. Takes effect. This act shall take effect if and when the supreme court declares it constitutional."
The following answer was returned:
To the House of Representatives:
The undersigned justices of the supreme court have received today the communication from the speaker requesting our opinion as to the constitutionality of an act relating to the city of Berlin, passed by both houses and presented to the governor on June 5. As the legislature has already adjourned, it is our duty to decline to comply with the request. Opinion of the Justices, 84 N.H. 584.
  ROBERT J. PEASLEE. JOHN E. ALLEN. THOMAS L. MARBLE. OLIVER W. BRANCH. PETER WOODBURY.
June 7, 1934. *Page 609